Citation Nr: 1132345	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-17 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to service connection for headaches, to include as secondary to a left eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had a period of initial active duty for training (IADT) from March 1982 to August 1982.  Subsequently, he served in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which denied service connection for the disabilities indicated above.  

In July 2010, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The case was previously before the Board in August 2010, when it was remanded for examination of the veteran and medical opinions.  Additional remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a left eye disability and headaches.  He asserts that he suffered a head injury which resulted in these disabilities during his period of IADT from March 1982 to August 1982.  He made these assertions in his July 2010 testimony before the undersigned Veterans Law Judge.  

No VA examination has been conducted which specifically addresses the Veteran's claimed disabilities.  He is competent to testify as to an injury during service.  Moreover, there is a 1982 service treatment record which indicates some complaints of visual symptoms.  Therefore he should be accorded VA Compensation and Pension examinations.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

In August 2010, the Board remanded this case for VA examination of the Veteran.  In  a letter dated September 7, 2010 the Appeals Management Center (AMC) informed the Veteran by letter that a VA examination had been ordered and that the VA medical center (VAMC) would notify him of the date, time, and place of the examination.  On that same date the AMC transmitted the examination request to the VAMC with instructions that, if the Veteran fails to report to the examination, a copy of the notification letter should be made part of the record.  A data entry dated September 24, 2010 indicates that the Veteran failed to report for his Compensation and Pension examinations scheduled for that date.  No copy of the notice letter was placed in the record.  Moreover, the Board finds it questionable, especially in the absence of a notification letter in the record, that the Veteran had adequate notice of the scheduled examination so that he could report.  Based on these facts, the Veteran should be afforded one more opportunity to report for a Compensation and Pension examination.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA eye examination.  The report of examination should include a detailed account of all manifestations of left eye disorders found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner is to review the evidence of record with attention to the April 1982 service treatment records showing complaints of left eye symptoms during active service and indicate:

* The diagnoses of any left eye disorder present.

* Whether it is as least as likely as not (50 percent or greater probability) that any current left eye disorder is the result of an injury during active service in 1982.  

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional for headaches.  The report of examination should include a detailed account of all manifestations of headaches found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner is to review the evidence of record and indicate:

* The diagnoses of any current headache disorder present.

* Whether it is as least as likely as not (50 percent or greater probability) that any current headache disorder is the result of a head injury during active service.  

* Whether it is as least as likely as not that any current headache disorder is a manifestation of, or caused by the Veteran's left eye disorder.  

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

3.  If the Veteran fails to report to the scheduled examinations, copies of the notice letters from the VAMC to the Veteran should be obtained and placed of record in the claims file.  

4.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If either of the medical examination reports do not include adequate responses to the opinions requested, they must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

5.  Following the above, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

